Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The report on patentability of the IPEA or ISA has been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 14, 21, 22, 25, 26, 31, 32, 37, 38, 43, and 84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT02081703 Study to Evaluate Safety/Efficacy of a single Pre-Op of AYX1 Injection to Treat Pain After Knee replacement Surgery, pages 1-8, first posted on 3/7/14, retrieved on the line 2/19/21 from ClincalTrials.gov.

The information provided for NCT02081703 does not specifically teach the observations from the patient recited in claims 22, 25, 26, 31, 32, 37, 38, and 43 after carrying out the claimed method in claim 1.
However, the clinical trial anticipates all of the claimed active method steps, so the functional effects of the claimed methods are considered to be inherent in the method steps carried out during the clinical trial
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).


Claims 1, 5, 6, 14, 19, 22, 25, 26, 31, 32, 37, 38, 43, and 84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT01731730 Study to Evaluate Safety/Efficacy of a single Pre-Op of AYX1 Injection to Treat Pain After Knee replacement Surgery, pages 1-8, first posted on 11/22/12, retrieved on line 2/19/21 from ClincalTrials.gov.
The study used a single preoperative administration of AYX1 injection in patients undergoing total knee arthroplasty.  The intrathecal injection was 330 mg/3mL. This is injection would read on into the lumbar region of the patient because this is the location of the injection.  AYX1 is SEQ ID NO: 42, see paragraph 30 of the as-filed specification.  The study involved measuring pain with walking during 5 meter up to 48 hours or 15 meter walk test up to Day 28.  Also studied total use of opioid medications and pain with 45 degrees of knee flexion or 90 degrees of knee flexion.  Brief pain inventor functional interference scores at days 7, 14, 21, 28, and 42 after surgery.
The information provided for NCT01731730 does not specifically teach the observations from the patient recited in claims 22, 25, 26, 31, 32, 37, 38, and 43 after carrying out the claimed method in claim 1.
However, the clinical trial anticipates all of the claimed active method steps, so the functional effects (observations from the patients) of the claimed methods are considered to be inherent in the method steps carried out during the clinical trial.  See In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 1, 2, 5, 14, 22, 25, 26, 31, 32, 37, 38, 43 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Mamet et al. (Pain 2013, 155: 322-333, cited on an IDS) taken with Manning et al. (ADYX-001: A phase 1 safety study of AYX-1, an intratheacally administered transcription factor decoy against EGR1 intended to reduce acute and prevent persistent postoperative pain, American Society of Anesthesiologists, A3157, pages 1-2, 10/13/2013, retrieved on line 2/18/21). 
Mamat et al. teach single intrathecal (i.t.) administration of the transcription factor decoy AYX1 prevents acute and chronic pain after incisional, inflammatory and neuropathic injury.  AYX1 Is a DNA decoy that inhibits EGR1.  The decoy comprises 
Mamat et al. does not specifically teach the effective amount of the decoy was from about 330 mg to about 600 mg.
However, at the time of the effective filing date, a person of ordinary skill in the art can use a single preoperative IT dosing of 330 mg AYK1 to treat pain as taught by Manning.  Manning teaches using a single preoperative IT dosing of AYX1 (a transcription decoy that targets EGR1) up to 330 mg to treat postoperative pain in a subject.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Mamat taken with Manning, to use the effective amount namely arrive at the claimed invention.  The amount of the decoy administered to the subject recited in instant claim 1 would have been used to optimize efficacy of the oligonucleotide.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F, 2d 454, 458, 105 USPQ 233, 235 (GCPA 1355).  This is the case here 
Mamet taken with Manning do not specifically teach the observations from the patient recited in claims 22, 25, 26, 31, 32, 37, 38, and 43 after carrying out the claimed method in claim 1.  Mamet and Manning make obvious all of the method steps and materials used in the claimed method.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mamet et al. (supra) taken with Manning et al. (supra) as applied to claims 1, 2, 5, 14, and 84 above, and further in view of McClain et al. (20100239635).
Mamet taken with Manning do not specifically teach that the patient is undergoing an upper extremity body surgery or a mid-body or abdominal surgery.

It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Mamet and Manning taken with ‘635, namely to arrive at the claimed invention.  Since a subject undergoing any type of surgery, including upper extremity or mid-body surgery will experience pain, one of ordinary skill in the art would have been motivated to combine the teaching to reduce acute pain or prevent chronic pain in any patient undergoing surgery.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mamet et al. (supra) taken with Manning et al. (supra) as applied to claims 1, 2, 5, 14, and 84 above, and further in view of Riddle et al. (Clin Orthop Relat Res., 2010, 468: 798-806, cited on an IDS).
Mamet taken with Manning do not specifically teach that the patient is undergoing a total knee arthroplasty.
However, at the time of the effective filing date, Riddle teaches that pain is the predominant symptom in patients seeking knee arthroplasty (page 798).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Mamet and Manning taken with Riddle, namely to arrive at the claimed invention.  Since a subject undergoing total 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Mamet et al. (supra) taken with Manning et al. (supra) as applied to claims 1, 2, 5, 14, and 84 above, and further in view of Adynxx, Inc. (WO 2013/170086, cited on an IDS).
Mamet taken with Manning do not specifically teach that using a pharmaceutical composition comprising an in vivo stabilizing amount of a calcium ion.
However, at the time of the effective filing date, a composition comprising a calcium ion can be used to stabilize an oligonucleotide in a subject as taught by ‘086 (page 5).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Mamet and Manning taken with ‘086, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use a pharmaceutical composition comprising an in vivo stabilizing amount of calcium ion since this product has been used in the prior art to stabilize oligonucleotides in a subject.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 14, 19, 21, 22, 25, 26, 31, 32, 37, 38, 43, and 84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,093,225 (of record) in view of NCT02081703 Study to Evaluate Safety/Efficacy of a single Pre-Op of AYX1 Injection to Treat Pain After Knee replacement Surgery, pages 1-8, first posted on 3/7/14, retrieved on line 2/19/21 from ClincalTrials.gov.
The claims from ‘225 embrace a pharmaceutical composition comprising an oligonucleotide decoy and a pharmaceutical acceptable carrier and using the decoy to treat or prevent pain in a patient.  The decoy comprises EGR1 binding sites.
The claims of ‘225 differ from that instant claims in that they do not teach treating acute pain or preventing chronic pain in a patient undergoing surgery using the decoy in an effective amount from about 300 mg to about 600 mg.
However, at the time of the effective filing date, a clinical study used a single preoperative administration of AYX1 injection in patients undergoing total knee arthroplasty.  The intrathecal injection was 660 mg/6mL.  This injection would read on 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ‘225 with the teaching of NCT02081703, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to use the effective amount of the decoy taught in the clinical trials to reduce acute pain or prevent chronic pain in the patient.  It would have been obvious to use the decoy in any surgery (including the surgeries recited in claims 2-4) that would result in the patient having pain.  SEQ ID NO: 42 is an oligonucleotide decoy also known as AYX1 that has been used to treat pain in a subject undergoing surgery.  The observations experienced by a patient embraced by the claimed method would be embraced by the method made obvious by the claims of ‘225 taken with because the method made obvious by this combined teaching uses the same method steps and materials as recited in the instant claims.  It would have been obvious to administer to the lumbar region of the patient since this is where a person of ordinary skill in the art would intrathecal inject the decoy. 
prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 1-6, 14, 19, 21, 22, 25, 26, 31, 32, 37, 38, 43, and 84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 7,943,591 (of record) in view of NCT02081703 Study to Evaluate Safety/Efficacy of a single Pre-Op of AYX1 Injection to Treat Pain After Knee replacement Surgery, pages 1-8, first posted on 3/7/14, retrieved on line 2/19/21 from ClincalTrials.gov.
The claims from ‘591 embrace a pharmaceutical composition comprising an oligonucleotide decoy comprising SEQ ID NO: 42 and a pharmaceutical acceptable carrier and using the decoy to treat or prevent pain in a patient.
The claims of ‘591 differ from that instant claims in that they do not teach treating acute pain or preventing chronic pain in a patient undergoing surgery using the decoy in an effective amount from about 300 mg to about 600 mg.
However, at the time of the effective filing date, a clinical study used a single preoperative administration of AYX1 injection in patients undergoing total knee arthroplasty.  The intrathecal injection was 660 mg/6mL.  This is injection would read on into the lumbar region of the patient because this is the location of the injection.  AYX1 is SEQ ID NO: 42 see paragraph 30 of the specification.  The study involved measuring pain with walking during 5 meter up to 48 hours or 15 meter walk test up to Day 28.  Also studied total use of opioid medications and pain with 45 degrees of knee flexion or 90 degrees of knee flexion.  Thus, the clinical teaches using an oligonucleotide decoy 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ‘591 with the teaching of NCT02081703, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to use the effective amount of the decoy taught in the clinical trials to reduce acute pain or prevent chronic pain in the patient.  It would have been obvious to use the decoy in any surgery (including the surgeries recited in claims 2-4) that would result in the patient having pain.  SEQ ID NO: 42 is an oligonucleotide decoy also known as AYX1 that has been used to treat pain in a subject undergoing surgery.  The observations experienced by a patient embraced by the claimed method would be embraced by the method made obvious by the claims of ‘591 taken with because the method made obvious by this combined teaching uses the same method steps and materials as recited in the instant claims.  It would have been obvious to administer to the lumbar region of the patient since this is where a person of ordinary skill in the art would intrathecal inject the decoy. 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 1-6, 14, 19, 21, 22, 25, 26, 31, 32, 37, 38, 43, 47, and 84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,700,624 (of record) in view of NCT02081703 Study to Evaluate .
The claims from ‘624 embrace a pharmaceutical composition comprising an oligonucleotide decoy comprising SEQ ID NO: 42, an in vivo stabilizing amount of a calcium ion, and a pharmaceutical acceptable carrier and using the decoy to treat or prevent pain in a patient.
The claims of ‘624 differ from that instant claims in that they do not teach treating acute pain or preventing chronic pain in a patient undergoing surgery using the decoy in an effective amount from about 300 mg to about 600 mg.
However, at the time of the effective filing date, the clinical study used a single preoperative administration of AYX1 injection in patients undergoing total knee arthroplasty.  The intrathecal injection was 660 mg/6mL.  This is injection would read on into the lumbar region of the patient because this is the location of the injection.  AYX1 is SEQ ID NO: 42 see paragraph 30 of the specification.  The study involved measuring pain with walking during 5 meter up to 48 hours or 15 meter walk test up to Day 28.  Also studied total use of opioid medications and pain with 45 degrees of knee flexion or 90 degrees of knee flexion.  Thus, the clinical teaches using an oligonucleotide decoy that targets one or more binding sites of EGR-1 to reduce acute pain or prevent chronic pain in a patient undergoing total knee arthroplasty was known in the prior art.  The decoy can be delivered in an effective amount from about 330 mg to about 600 mg.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ‘624 with the teaching of 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.




Claims 1-6, 14, 19, 21, 22, 25, 26, 31, 32, 37, 38, 43, 47, and 84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,434,178 (of record) in view of NCT02081703 Study to Evaluate Safety/Efficacy of a single Pre-Op of AYX1 Injection to Treat Pain After Knee .
The claims from ‘178 are directed to a pharmaceutical composition comprising an oligonucleotide decoy comprising SEQ ID NO: 42 and an in vivo stabilizing amount of a calcium ion for intrathecal administration.
The claims of ‘178 differ from that instant claims in that they do not teach treating acute pain or preventing chronic pain in a patient undergoing surgery using the decoy in an effective amount from about 300 mg to about 600 mg.
However, at the time of the effective filing date, the clinical study used a single preoperative administration of AYX1 injection in patients undergoing total knee arthroplasty.  The intrathecal injection was 660 mg/6mL.  This is injection would read on into the lumbar region of the patient because this is the location of the injection.  AYX1 is SEQ ID NO: 42 see paragraph 30 of the specification.  The study involved measuring pain with walking during 5 meter up to 48 hours or 15 meter walk test up to Day 28.  Also studied total use of opioid medications and pain with 45 degrees of knee flexion or 90 degrees of knee flexion.  Thus, the clinical teaches using an oligonucleotide decoy that targets one or more binding sites of EGR-1 to reduce acute pain or prevent chronic pain in a patient undergoing total knee arthroplasty was known in the prior art.  The decoy can be delivered in an effective amount from about 330 mg to about 600 mg.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ‘178 with the teaching of NCT02081703, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to use the effective amount of the 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.





Claims 1-6, 14, 19, 21, 22, 25, 26, 31, 32, 37, 38, 43, 47, and 84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 14, 17, 35, 57-59, and 61-64 of copending Application No. 16/970,525 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace administering an oligonucleotide decoy about 330mg/3mL to about 600mg’6mL into the lumbar region .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 14, 19, 21, 22, 25, 26, 31, 32, 37, 38, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-41 of copending Application No. 16/552,803 in view of NCT02081703 Study to Evaluate Safety/Efficacy of a single Pre-Op of AYX1 Injection to Treat Pain After Knee replacement Surgery, pages 1-8, first posted on 3/7/14, retrieved on the line 2/19/21 from ClincalTrials.gov.
Claims 33-41 of ‘803 read on the pharmaceutical composition comprising an oligonucleotide decoy and an in vivo stabilizing amount of a calcium ion.  The intended usage of the composition is for treating pain in a subject.
The claims of ‘803 do not recite that the oligonucleotide decoy targets EGR-1 and using the decoy to treat acute pain or prevent chronic in a subject undergoing 
However, at the time of the effective filing date, the clinical study used a single preoperative administration of AYX1 injection in patients undergoing total knee arthroplasty.  The intrathecal injection was 660 mg/6mL.  This is injection would read on into the lumbar region of the patient because this is the location of the injection.  AYX1 is SEQ ID NO: 42 see paragraph 30 of the specification.  The study involved measuring pain with walking during 5 meter up to 48 hours or 15 meter walk test up to Day 28.  Also studied total use of opioid medications and pain with 45 degrees of knee flexion or 90 degrees of knee flexion.  Thus, the clinical teaches using an oligonucleotide decoy that targets one or more binding sites of EGR-1 to reduce acute pain or prevent chronic pain in a patient undergoing total knee arthroplasty was known in the prior art.  The decoy can be delivered in an effective amount from about 330 mg to about 600 mg.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ‘803 with the teaching of NCT02081703, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to use the effective amount of the decoy taught in the clinical trials to reduce acute pain or prevent chronic pain in the patient.  It would have been obvious to use the decoy in any surgery (including the surgeries recited in claims 2-4) that would result in the patient having pain.  SEQ ID NO: 42 is an oligonucleotide decoy also known as AYX1 that has been used to treat pain in a subject undergoing surgery.  The observations experienced by a patient embraced by the claimed method would be embraced by the method made obvious by the claims of 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
This is a provisional nonstatutory double patenting rejection.

 Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  Adynxx news discloses that “While the primary endpoint of reduction in pain with walking from day 7 to day 28 was not met in the total study population, in pre-specified analyses by PCS score, brivoligide showed a sustained and clinically meaningful reduction in pain and opiod in subject with high PCS scores”.  See https://www.prnewswire.com/news-releases/adynxx-announces-results-of-the-adyx-004-phase-2-study-of-brivoligide-ayx1-for-the-treatment-of-post-surgical-pain-300628636.html, pages 1-4, 4/122018, retrieved on 2/18/2021.
Domain Associates (Adynxx Reports Positive Results for Phase 2b Study of AYX1, pages 1-2, August 11, 2015, retrieved on line 2/18/21).  Domain Associates discloses that a single preoperative intrathecal injection of AYX1 demonstrated significantly difference and clinically meaningful reduction in pain with walking from day 7 to day 28 compared to placebo (page 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WHITEMAN whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN WHITEMAN/Primary Examiner, Art Unit 1635